Citation Nr: 0842397	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-12 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability and, if so, whether the reopened claim should 
be granted.

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to March 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In October 2005 the veteran was afforded a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
proceeding is of record.

When the case was before the Board in December 2007, it was 
decided in part and remanded in part.  In December 2007, the 
Board referred to the originating agency the issue of 
entitlement to an increased rating for anal sphincter 
impairment.  It has since been returned to the Board for 
further appellate action on the issue appearing on the title 
page.

The Board also notes that VA electronic records indicate that 
the RO issued an August 2008 Statement of the Case (SOC) on 
the issue of entitlement to a higher rating for impairment of 
the anal sphincter; however, that issue has not yet been 
certified for consideration by the Board.  


REMAND

In December 2007, the Board remanded the veteran's claim to 
reopen a claim for service connection for low back disability 
because the veteran had not been provided the notice required 
by Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In that 
decision, it was held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the 
Veterans Claims Assistance Act of 2000 (VCAA), it is 
necessary, in most cases, for VA to inform claimants seeking 
to reopen a previously and finally disallowed claim of the 
unique character of the evidence that must be presented.  

In response to the Board's remand directive, the originating 
agency sent the veteran a VCAA letter in January 2008.  
Unfortunately, this letter also failed to inform the veteran 
of the unique character of the evidence that must be 
presented to reopen his claim.  In a case such as this, where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App 268 (1998).  

The Board also notes that in June 2008, the veteran submitted 
a notice of disagreement with a January 2008 rating decision 
assigning an initial rating of 30 percent for PTSD.  The 
originating agency has not provided the veteran with a 
Statement of the Case in response to this notice of 
disagreement.  Because the notice of disagreement placed the 
issue in appellate status, the matter must be remanded for 
the originating agency to issue a Statement of the Case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

The Board also notes that at a June 2003 VA examination, the 
veteran reported that he went on disability approximately two 
and a half years earlier.  Since the records associated with 
his award of disability benefits could be pertinent to the 
issues currently in appellate status, further development to 
obtain such records is in order.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any records associated with the 
veteran's award of disability benefits by 
the Social Security Administration or any 
other agency.

2.  The RO or the AMC should send the 
veteran a letter that provides the notice 
required by Kent v. Nicholson, 20 Vet. 
App. 1, 9-10.  In particular, he should be 
informed that service connection was 
denied for low back disability in February 
1980 because the Board determined that his 
low back problems in service were acute, 
that he did not develop a chronic low back 
disability until years after his discharge 
from service, and his post-service low 
back disability was unrelated to service.  
He should be informed that he should 
submit medical evidence, such as a 
statement from a physician, supporting his 
contention that his current low back 
disability is related to service.

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO should readjudicate the 
issue of whether new and material evidence 
has been presented to reopen a claim of 
entitlement to service connection for low 
back disability and if so, whether the 
reopened claim should be granted.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
Supplemental Statement of the Case and the 
requisite opportunity to respond.

6.  The RO or the AMC should also provide 
the veteran and his representative a 
Statement of the Case on the issue of 
entitlement to an initial rating higher 
than 30 percent for PTSD, and inform the 
veteran and his representative of the 
requirements to perfect an appeal with 
respect to this issue.  If the veteran 
perfects an appeal with respect to this 
issue, the RO or the AMC should ensure 
that all indicated development is 
completed before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

